DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 7-9 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Sato et al. (US 2016/0093589 and Sato hereinafter)
Regarding claim 7, Sato discloses a power module [figs. 1-10] for operating an electric vehicle drive [par. 33-42], comprising: a current input [HT, LT] configured for supplying an input current [para. 39], the current input comprising a plurality of contact elements [LD, MPH, MPL, fig. 5]; a plurality of circuit-breakers [Q1, fig. 1] configured for generating an output current [U-phase, V-phase, and W-phase] based on the supplied input current; a current output [output of the U-phase, V-phase, and W-phase]  configured for outputting the output current at a consumer [DTC]; and a substrate [CS1] comprising a metal layer [MPT,MP] and an insulating layer [ceramic substrate, figs. 4-5] connected to the metal layer [par. 54-55], wherein the circuit-breakers are arranged on the metal layer, and the contact elements [LD, MPH, MPL, fig. 5] are arranged on the metal layer such that the contact elements extend perpendicular to a surface of the substrate [surface CS1].
Regarding claim 8, Sato discloses [figs. 1-10] wherein: the metal layer [MPT, MP] comprises a plurality of zones [MPT, MP zones, fig. 5] spaced apart from one another; the circuit-breakers [Q1] are subdivided into a plurality of groups [Q in MPH, MP, fig. 5], each of groups associated with a respective one of the zones  of the metal layer; and at least one of the contact elements [LD] is arranged in one of the zones.
Regarding claim 9, Sato discloses [figs. 1-10] wherein the current output [output of the U-phase, V-phase, and W-phase] is electrically coupled with one of the zones.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. in view of  Brueckner et al. (US 10263506 and Brueckner hereinafter).
Regarding claim 10, Sato discloses all the features with respect to claim 7 as indicated above. Sato further discloses wherein a gate electrode [PDG] of at least one of the circuit-breakers and a control unit [CMD, MPT, a driving signal for driving Q1, fig. 6] for activating the gate electrode [par. 35 and 42]. Sato does not explicitly disclose wherein an electrical resistor is connected between a gate electrode of at least one of the circuit-breakers and a control unit.
	However, Brueckner discloses [fig. 4] an electrical resistor [36, fig. 4] is connected between a gate electrode [G] of at least one of a circuit-breakers [17m] and a control unit [14, fig. 1]. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the invention of Sato in order to provide fault protection device.
Regarding claim 11, Sato discloses all the features with respect to claim 7 as indicated above. Sato further discloses a respective one of a plurality of gate electrodes [PDG] and a control unit [CMD, MPT, a driving signal for driving Q1, fig. 6]  for activating the gate electrodes, each of the gate electrodes associated with a respective one of the circuit breakers. Sato does not explicitly disclose further comprising a plurality of resistors each of the resistors connected between a respective one of a plurality of gate electrodes and a control unit.
However, Brueckner discloses [fig. 4] a plurality of resistors each of the resistors [36, fig. 4] is connected between a respective one of a plurality of gate electrodes [G] and a control unit [14, fig. 1]. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the invention of Sato in order to provide fault protection device.
Regarding claim 12, Sato in view of Brueckner discloses [figs. 1-10] wherein the circuit-breakers are associated with a current phase [U-phase, V-phase, and W-phase].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to METASEBIA T RETEBO whose telephone number is (571)272-9299. The examiner can normally be reached M - F 8:30 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/METASEBIA T RETEBO/            Primary Examiner, Art Unit 2842